DECISION
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on July 29, 2008, to consider Plaintiff's appeal. On June 4, 2008, notice of the case management conference was sent to Plaintiff at 6980 Appaloosa Lane, Corvallis, OR 97330, which was the address Plaintiff provided to the court. The notice was not returned as undeliverable. Plaintiff did not appear at the case management conference, and there was no explanation for Plaintiff's failure to appear.
On July 29, 2008, the court sent Plaintiff a letter, which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if Plaintiff did not provide a written explanation by August 12, 2008, for her failure to appear, the court would dismiss the appeal. As of this date, Plaintiff has not contacted the court. *Page 2 
Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ____ day of August, 2008. *Page 1